PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/435,885
Filing Date: 30 Mar 2012
Appellant(s): Meso Scale Technologies, LLC



__________________
Richard Hanna
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/29/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-6, 9-11, 15-18, 23, 24, 29 & 30 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Dillon (US 2002/0000120).
Regarding claim 1, Dillon teaches an assay cartridge comprising: 
a cartridge body (i.e., external body of the housing 143) having a top longitudinal plane (see the view of a top longitudinal plane in Fig. 23; see also annotated Fig. 24) and an opposite bottom (see annotated Fig. 24), 
a sample introduction port (i.e., port of the tube 141) located on the top longitudinal plane of the cartridge body (see annotated Fig. 24); 
a sample indicator window (e.g., top lens surface 54/liquid level indicator 152) located on the top longitudinal plane of the cartridge body (see Fig. 24 for example); 
a sample chamber including a sample well (see annotated Fig. 24) configured to receive a liquid sample (i.e., “liquid 46 and gas, such as a refrigerant in a refrigeration or air-conditioning system. An example of liquid 46 is refrigerant R134A which changes phases from a liquid to a gas and back to a liquid in a refrigeration cycle.” ¶ 0043) through the sample introduction port (see ¶ 0046 for example), and further configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see explanation below, see also Fig. 34 for example) and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (see Fig. 34 for example), and 
wherein the cartridge body is configured to permit passage of light therethrough and includes an angled surface (see e.g., angled surface 59/159 of top lens surface 54/liquid level indicator 152 in Figs. 3-4, 8 & 11 for example) providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see Fig. 34 for example), 
wherein the reflecting surface is positioned at a non-zero angle relative to the liquid surface of the liquid sample when the sample well cannot contain any additional fluid, between the sample indicator window and the opposite bottom and on a side of the sample chamber (see Fig. 24 for example).  

Regarding claim 17, Dillon teaches an assay cartridge comprising: 
a cartridge body (i.e., external body of the housing 143) having a top surface (see the view of a top surface in Fig. 23; see also annotated Fig. 24), a bottom surface (see annotated Fig. 24) and at least one side connecting the top surface to the bottom surface (see sides of the chamber 144 shown in Fig. 24 connecting the top surface to the bottom surface), wherein the cartridge body is configured to permit passage of light therethrough (see Figs. 30, 32, 34 for example), 
a sample introduction port (i.e., port of the tube 141) located on said top surface (see annotated Fig. 24), 
a sample chamber including a sample well (see annotated Fig. 24) configured to receive a liquid sample through the sample introduction port (see ¶ 0046 for example), and further configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see Fig. 34 for example) and the liquid surface of the liquid sample is substantially parallel to the bottom surface of the cartridge body (see Fig. 34 for example), 
an angled surface (see e.g., angled surface 59/159 of top lens surface 54/liquid level indicator 152 in Figs. 3-4, 8 & 11 for example) in the cartridge body providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see Fig. 34 for example), and 
a sample indicator window (e.g., top lens surface 54/liquid level indicator 152) also located on said top surface (see Fig. 24 for example), 
wherein the sample indicator window is spaced apart from the sample introduction port, and wherein the reflecting surface is located between the sample indicator window and the bottom surface and on a side of the sample chamber (see Fig. 24 for example).  

As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Since the liquid sample is not a structural part of the claimed assay cartridge, the limitations resulting from a liquid sample present in the assay cartridge, such as an air-liquid boundary, and an angle of which the liquid sample being reflected from the angled surface are not positive elements of the claim.  For this reason, the limitations “a sample chamber including a sample well [...] configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [...], an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window” of claims 1 & 17 are considered process or intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In addition, the claim language is open and does not limit specific structure of the sample well.  Therefore, a well structure (sample well) can be any size and shape within a chamber structure (sample chamber).  The recitation “[...] when the sample well cannot contain any additional liquid” is broad in that specific structures of the sample well were not claimed, e.g., volume of the sample well.  As shown in annotated Fig. 24 below, a sample chamber (a chamber structure as annotated in Fig. 24) including a sample well (a well structure as annotated in Fig. 24) capable of receiving a liquid sample through the sample introduction port (see Fig. 24), and further capable such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well (any shape and size) cannot contain any additional liquid and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (see Fig. 34 for example), and an angled surface (see e.g., angled surface 59/159 of top lens surface 54/liquid level indicator 152 in Figs. 3-4, 8 & 11 for example) providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see Fig. 34 for example).  Therefore, the structures of Dillon are capable of performing the claimed features.


    PNG
    media_image2.png
    411
    882
    media_image2.png
    Greyscale

With regard to limitations in claims 1, 3, 10, 17, 23, 30 (e.g., “[...] when the sample well cannot contain any additional liquid [...]”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  
Regarding the recitation “said reflecting surface is provided by a total internal reflection at an angled surface” of claims 6 & 18, it is noted that “provided by” is interpreted as a function of the reflecting surface since no specific angle is being claimed.  

Regarding claims 2-6, 9-11, 15, 16, 18, 23, 24, 29 & 30, Dillon teaches:
2. The assay cartridge of claim 1 wherein said sample indicator window comprises an indicating feature (see ¶ 0043 for example).  
3. The assay cartridge of claim 2 wherein the indicating feature is an indicating line that corresponds with reflected light from the liquid surface of the liquid sample within the sample chamber when the liquid level has a fluid level selected from the group consisting of a sample minimum, a sample maximum, a target level, and a combination thereof (see ¶ 0043 for example).  
4. The assay cartridge of claim 2 wherein said indicating feature is a boundary of the sample indicator window (see ¶ 0056 & Fig. 35 for example).  
5. The assay cartridge of claim 1 wherein said reflecting surface is a mirrored surface (¶ 0007+).  
6. The assay cartridge of claim 1 wherein said reflecting surface is provided by total internal reflection at the angled surface in said cartridge body (see Figs. 30, 32, 34 for example).  
9. The assay cartridge of claim 1 wherein the cartridge body further comprises a cartridge top, a cartridge bottom and a cover layer mated to the cartridge bottom, wherein the cartridge top is configured to permit passage of light therethrough and includes the top longitudinal plane, and the cover layer includes the opposite bottom (see annotated Fig. 24).  
10. The assay cartridge of claim 1, further comprising a sample overflow conduit (conduit of 142) and an overflow chamber (e.g., air-conditioning system ¶ 0002), wherein the sample chamber is connected to the overflow chamber via the sample overflow conduit, the sample overflow conduit being configured to permit the liquid sample to flow into the overflow chamber when the liquid surface of the liquid sample reaches a top of the sample well when the liquid surface is substantially parallel to the opposite bottom (see Fig. 24).  
11. The assay cartridge of claim 10, further comprising a sample vent port (e.g., cap 47) and a vent conduit (e.g., threaded portion (148) forming a conduit), wherein the overflow chamber is connected to the sample vent port via the vent conduit (see Fig. 24).  
15. The assay cartridge of claim 1, wherein the sample indicator window is located proximate to the sample chamber (see Fig. 24).  
16. The assay cartridge of claim 1, wherein the cartridge body is configured to permit passage of light along at least a portion of the sample chamber (see Figs. 30, 32, 34 for example).  
18. The assay cartridge of claim 17, wherein said reflecting surface is provided by total internal reflection at the angled surface in said cartridge body (see Figs. 30, 32, 34 for example).  
23. The assay cartridge of claim 17, further comprising a sample overflow conduit (conduit of 142), wherein the sample chamber is connected to the sample overflow conduit, the sample overflow conduit being configured to permit the liquid sample to flow from the sample well when the liquid surface of the liquid sample reaches a top of the sample well when the liquid surface is substantially parallel to the bottom surface (see Fig. 24).  
24. The assay cartridge of claim 23, further comprising an overflow chamber (e.g., air-conditioning system ¶ 0002), wherein the sample overflow conduit is further connected to the overflow chamber (see ¶ 0002).  
29. The assay cartridge of claim 17, wherein said sample indicator window comprises an indicating feature (see ¶ 0043 for example).  
30. The assay cartridge of claim 29, wherein the indicating feature is an indicating line that corresponds with reflected light from the liquid surface of the liquid sample within the sample chamber when the liquid level has a fluid level is selected from the group consisting of a sample minimum, a sample maximum, a target level, and a combination thereof (see ¶ 0043 for example).  

Claims 7, 8, 19, 20, 27 & 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dillon (US 2002/0000120).
Regarding claims 7 & 19, although Dillon teaches i.e., “Surface 59 extends upwardly and outwardly from apex 62 at an angle of 45 degrees relative to axis 63” (¶ 0045), the reference does not explicitly teach the angled surface is configured such that an angle of incidence of light from the liquid surface is greater than a critical angle for total internal reflection at said reflecting surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the angled surface so that the light undergoes reflection, indicating the sample level.
Regarding claims 8 & 20, Dillon teaches:
8. The assay cartridge of claim 7, wherein the cartridge body (i.e., external body of the housing 143) further includes a plurality of internal surfaces (i.e., internal surfaces of the housing 143 including surfaces 59, 61/159, 161) defining an internal cavity (i.e., internal cavity (groove) 58/158), wherein the plurality of internal surfaces includes the angled surface (see Fig. 3 (59)/Fig. 25 (159)).  
20. The assay cartridge of claim 19, wherein the cartridge body (i.e., external body of the housing 143) further includes a plurality of internal surfaces (i.e., internal surfaces of the housing 143 including surfaces 59, 61/159, 161) defining an internal cavity (i.e., internal cavity (groove) 58/158), wherein the plurality of internal surfaces includes the angled surface (see Fig. 3 (59)/Fig. 25 (159)).  

Regarding claim 27, Dillon teaches the assay cartridge of claim 17, wherein the cartridge body includes a top layer and a bottom layer (see Fig. 24 for example).  Although Dillon does not explicitly teach the cartridge body includes an injection-molded top layer and an injection-molded bottom layer, method of making limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the top and bottom layers are taught, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 28, Dillon teaches the assay cartridge of claim 27, wherein the cartridge body further includes a cover layer connected to the bottom layer (see annotated Fig. 24).  

Claims 13 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dillon (US 2002/0000120) in view of Samsoondar (US 2006/0228259).
Regarding claims 13 & 14, Dillon teaches the assay cartridge of claim 1 wherein said sample introduction port comprises a sealable closure including a sealing/capping mechanism comprising a latching mechanism; and a retention component comprising a retention ring or tab (see Fig. 2 & ¶ 0043); wherein said sealing/capping mechanism is a modular detachable insert comprising a cap (47) for sealing said sample chamber (¶ 0043).  However, Dillon does not explicitly teach a flexible hinge.

Samsoondar teaches a cartridge which comprises:
a sample chamber (e.g., optical chamber 616a) having a sample level;
a sample indicator window (e.g., optical window ¶ 0130, 0146+);
an optical path (¶ 0130, 0146+) from said sample level to a reflecting surface to said indicator window (¶ 0140);
wherein said sample indicator window comprises an indicating feature (e.g., optical window ¶ 0130+); 
wherein said indicating feature is an indicating line (e.g., visible fill line) that indicates a fluid level within said sample chamber (¶ 0156), wherein said level is selected from the group consisting of a sample minimum, a sample maximum, a target level and a combination thereof (¶ 0156); 
wherein said indicating feature is a boundary of said indicator window (¶ 0156);
wherein said reflecting surface is a mirrored surface (¶ 0140); 
wherein said reflecting surface is provided by a total internal reflection at an angled surface in said cartridge body (it is noted that any degree is an angle ¶ 0140); 
wherein said angled surface is configured such that an angle of incidence along said optical path is greater than a critical angle for total internal reflection at said reflecting surface (since total internal reflection varies on physical condition of the sample, the claim is treated as a functional/process claim that holds very little patentable weight in an apparatus claim);
wherein said angled surface is provided by a surface of a cavity within said cartridge body (e.g., optical chamber coated with a reflecting material, ¶ 0140) such that light traveling through said cartridge body along said optical path intersects an air-body interface at said cavity surface and is reflected along said optical path to said indicator window (since the limitation varies on position of the cartridge and the light angle, the limitation is treated as a functional/process claim that holds very little patentable weight in an apparatus claim); 
wherein said cartridge comprises a cartridge top, a cartridge bottom and a cover layer (e.g., cartridge slot 800a) mated to said cartridge bottom and said optical path is provided by said cartridge top (see e.g., aperture 816a,b aligned with optical chamber 616, ¶ 0186 & Fig. 9C); 
wherein said sample chamber is connected to an overflow chamber (620b) via a sample overflow conduit (e.g., transition chamber 642); 
wherein said overflow chamber is connected to a sample vent port (e.g., outlet vent 137) via a vent conduit (see e.g., a portion of 620b connecting 137);
wherein said vent conduit is positioned near the top of said overflow chamber (see Fig. 2E);
wherein said sample chamber further comprises a sample introduction port (e.g., inlet chamber 670) comprising a sealable closure (e.g., cap 960) including a sealing/capping mechanism comprising a retention component comprising a retention ring or tab (e.g., ring 966) tethered to the inlet tubing by a tether (964);
wherein said sealing/capping mechanism is a modular detachable insert comprising a cap for sealing said sample chamber (¶ 0205);
wherein the sample indicator window is located proximate to the sample chamber (¶ 0156); and 
wherein at least a portion of the optical path runs along at least a portion of the sample chamber (¶ 0140, 0146). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Dillon with a sealable closure (e.g., cap 960, Samsoondar et al.) including a sealing/capping mechanism comprising a retention component comprising a retention ring or tab (e.g., ring 966), tethered by a tether (964, Samsoondar et al.); wherein said sealing/capping mechanism is a modular detachable insert comprising a cap for sealing said sample chamber (¶ 0205, Samsoondar et al.) to prevent contamination. The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Claim(s) 1-4, 6, 10-12, 15-18, 23-25, 29, 30 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Ryder (US 3417614).
Regarding claim 1, Ryder teaches a cartridge comprising: 
a cartridge body (i.e., body of a liquid container 12 including the liquid level indicator 10) having a top longitudinal plane and an opposite bottom (see Figs. 1 & 2), 
a sample introduction port (i.e., port of the closure member 34) located on the top longitudinal plane of the cartridge body (see Fig. 1 for example); 
a sample indicator window (e.g., light receiving edge surface 14) located on the top longitudinal plane of the cartridge body (see Fig. 1 for example); 
a sample chamber including a sample well (see i.e., internal space (chamber) of the liquid container 12 including a depressed lower space (well) in annotated Figs. 1 & 2) configured to receive a liquid sample (see Fig. 2 for example) through the sample introduction port (C3/L12-14), and further configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see an air-liquid boundary at horizontal line 22) and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (see Fig. 2 for example), 
wherein the cartridge body is configured to permit passage of light therethrough and includes an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see i.e., “This surface 18 causes the light ray to be reflected at 90 degrees to an opposite complementary vertical edge surface 20. The surface 20 is disposed at 90 degrees with respect to the surface 18 and light rays from the surface 20 are reflected back to the surface 16 and thence upwardly to the exposed horizontal surface 14” C2/L38-44 & Figs. 2-3, 5 for example), 
wherein the reflecting surface is positioned at a non-zero angle relative to the liquid surface of the liquid sample when the sample well cannot contain any additional fluid, between the sample indicator window and the opposite bottom and on a side of the sample chamber (see Fig. 3 for example).  

Regarding claim 17, Ryder teaches a cartridge comprising: 
a cartridge body (i.e., body of a liquid container 12 including the liquid level indicator 10) having a top surface, a bottom surface and at least one side connecting the top surface to the bottom surface (see Figs. 1 & 2), wherein the cartridge body is configured to permit passage of light therethrough (see Figs. 1, 5 showing a portion of the external body of the liquid container 12 comprising a light receiving edge surface 14 configured to permit passage of light therethrough), 
a sample introduction port (i.e., port of the closure member 34) located on said top surface (see Fig. 1 for example), 
a sample chamber including a sample well (see i.e., internal space (chamber) of the liquid container 12 including a depressed lower space (well) in annotated Figs. 1 & 2) configured to receive a liquid sample through the sample introduction port (see Fig. 2 for example), and further configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see an air-liquid boundary at horizontal line 22) and the liquid surface of the liquid sample is substantially parallel to the bottom surface of the cartridge body (see Figs. 2-3 for example), 
an angled surface (i.e., angled surfaces of the liquid indicator member such as 14, 16, 18, 20) in the cartridge body providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see Fig. 3 for example), and 
a sample indicator window (e.g., light receiving edge surface 14) also located on said top surface (see Fig. 1 for example), 
wherein the sample indicator window is spaced apart from the sample introduction port (see Fig. 1 & 2), and wherein the reflecting surface is located between the sample indicator window and the bottom surface and on a side of the sample chamber (see Fig. 3 for example).  

As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Since the liquid sample is not a structural part of the claimed assay cartridge, the limitations resulting from a liquid sample present in the assay cartridge, such as an air-liquid boundary, and an angle of which the liquid sample being reflected from the angled surface are not positive elements of the claim.  For this reason, the limitations “a sample chamber including a sample well [...] configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [...], an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window” of claims 1 & 17 are considered process or intended use limitations.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In addition, the claim language is open and does not limit specific structure of the sample well.  Therefore, a well structure (sample well) can be any size and shape within a chamber structure (sample chamber), see annotated Figs. 1 & 2 below.  The recitation “[...] when the sample well cannot contain any additional liquid” is broad in that specific structures of the sample well were not claimed, e.g., volume of the sample well.  
Ryder teaches, among other things, a sample chamber including a sample well (see i.e., internal space (chamber) of the liquid container 12 including a depressed lower space (well) in annotated Figs. 1 & 2) capable of receiving a liquid sample (see Fig. 2 for example) through the sample introduction port (C3/L12-14), and further capable such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see an air-liquid boundary at horizontal line 22) and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (see Fig. 2 for example), wherein the cartridge body is capable of permitting passage of light therethrough and includes an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see i.e., “This surface 18 causes the light ray to be reflected at 90 degrees to an opposite complementary vertical edge surface 20. The surface 20 is disposed at 90 degrees with respect to the surface 18 and light rays from the surface 20 are reflected back to the surface 16 and thence upwardly to the exposed horizontal surface 14” C2/L38-44 & Figs. 2-3, 5 for example).  Therefore, the structures of Ryder are capable of performing the claimed features.


    PNG
    media_image3.png
    968
    1069
    media_image3.png
    Greyscale

With regard to limitations in claims 1, 3, 10, 17, 23, 30 (e.g., “[...] when the sample well cannot contain any additional liquid [...]”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987) (see MPEP § 2114).  
Regarding the recitation “said reflecting surface is provided by a total internal reflection at an angled surface” of claims 6 & 18, it is noted that “provided by” is interpreted as a function of the reflecting surface since no specific angle is being claimed.  

Regarding claims 2-4, 6, 9-12, 15, 16, 18, 23-25, 29 & 30, Ryder teaches:
2. The assay cartridge of claim 1 wherein said sample indicator window comprises an indicating feature (C2/L47-63; C3/L17-22+).  
3. The assay cartridge of claim 2 wherein the indicating feature is an indicating line that corresponds with reflected light from the liquid surface of the liquid sample within the sample chamber when the liquid level has a fluid level selected from the group consisting of a sample minimum, a sample maximum, a target level, and a combination thereof (C2/L47-63; C3/L31-37).  
4. The assay cartridge of claim 2 wherein said indicating feature is a boundary of the sample indicator window (C2/L47-63).  
6. The assay cartridge of claim 1 wherein said reflecting surface is provided by total internal reflection at the angled surface in said cartridge body (see Fig. 3).  
9. The assay cartridge of claim 1 wherein the cartridge body further comprises a cartridge top, a cartridge bottom and a cover layer mated to the cartridge bottom, wherein the cartridge top is configured to permit passage of light therethrough and includes the top longitudinal plane, and the cover layer includes the opposite bottom (see Fig. 1 for example).  
10. The assay cartridge of claim 1, further comprising a sample overflow conduit and an overflow chamber (i.e., inside the wall section 24), wherein the sample chamber is connected to the overflow chamber via the sample overflow conduit (see Fig. 2), the sample overflow conduit capable of permitting the liquid sample to flow into the overflow chamber when the liquid surface of the liquid sample reaches a top of the sample well when the liquid surface is substantially parallel to the opposite bottom.
11. The assay cartridge of claim 10, further comprising a sample vent port and a vent conduit (i.e., above sealing ring 28, when pressure is above 50 psi, C3/L6-8), wherein the overflow chamber is connected to the sample vent port via the vent conduit (see Figs. 2-3).
12. The assay cartridge of claim 11 wherein said vent conduit is positioned at or near the top of said overflow chamber (see Fig. 2).
15. The assay cartridge of claim 1, wherein the sample indicator window is located proximate to the sample chamber (see Fig. 1).
16. The assay cartridge of claim 1, wherein the cartridge body is configured to permit passage of light (see Figs. 1, 5 for example) along at least a portion of the sample chamber (see Fig. 3).  
18. The assay cartridge of claim 17, wherein said reflecting surface is provided by total internal reflection at the angled surface in said cartridge body (see Fig. 3).  
23. The assay cartridge of claim 17, further comprising a sample overflow conduit (i.e., inside the wall section 24), wherein the sample chamber is connected to the sample overflow conduit (see Fig. 2), the sample overflow conduit capable of permitting the liquid sample to flow from the sample well when the liquid surface of the liquid sample reaches a top of the sample well when the liquid surface is substantially parallel to the bottom surface.
24. The assay cartridge of claim 23, further comprising an overflow chamber (i.e., inside the wall section 24), wherein the sample overflow conduit is further connected to the overflow chamber (see Fig. 2).
25. The assay cartridge of claim 24, further comprising a vent (i.e., above sealing ring 28, when pressure is above 50 psi, C3/L6-8), wherein the overflow chamber is connected to the vent (see Figs. 2-3).
29. The assay cartridge of claim 17, wherein said sample indicator window comprises an indicating feature (C2/L47-63; C3/L17-22+).
30. The assay cartridge of claim 29, wherein the indicating feature is an indicating line that corresponds with reflected light from the liquid surface of the liquid sample within the sample chamber when the liquid level has a fluid level is selected from the group consisting of a sample minimum, a sample maximum, a target level, and a combination thereof (C2/L47-63; C3/L31-37).

Claims 5, 7, 8, 19, 20, 27 & 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryder (US 3417614).
Regarding claim 5, although Ryder teaches the member comprises a light reflective plastic material (C2/L28), the reference does not explicitly teach the reflecting surface is a mirrored surface.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a mirrored surface as the reflecting surface, as mirrored surface is well-known to reflect light and readily available.  Additionally, the selection of a known material based upon its suitability of intended use would have been within the skill of the art, In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) & see MPEP 2144.07.  

Regarding claims 7 & 19, although Ryder teaches placing the reflector inclined at an acute angle (C3/L15-37), the reference does not explicitly teach the angled surface is configured such that an angle of incidence of light from the liquid surface is greater than a critical angle for total internal reflection at said reflecting surface.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the angled surface so that the light undergoes reflection, indicating the sample level.

Regarding claims 8 & 20, Ryder teaches:
8. The assay cartridge of claim 7, wherein the cartridge body further includes a plurality of internal surfaces defining an internal cavity (see Figs. 2-4 showing a plurality of internal surfaces defining an internal cavity, such as horizontal groove 26, groove 30), wherein the plurality of internal surfaces includes the angled surface (see Figs. 2-3 for example).  
20. The assay cartridge of claim 19, wherein the cartridge body further includes a plurality of internal surfaces defining an internal cavity (see Figs. 2-4 showing a plurality of internal surfaces defining an internal cavity, such as horizontal groove 26, groove 30), wherein the plurality of internal surfaces includes the angled surface (see Figs. 2-3 for example).

Regarding claim 27, Ryder teaches the cartridge of claim 17, wherein the cartridge body includes a top layer and a bottom layer (see Fig. 1).  Although Ryder does not explicitly teach the cartridge body includes an injection-molded top layer and an injection-molded bottom layer, method of making limitations are given little patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.), see MPEP 2113 and 2114.  Therefore, since the top & bottom layers are taught, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

Regarding claim 28, modified Ryder teaches wherein the cartridge body further includes a cover layer connected to the bottom layer (see Fig. 1).  

Claims 13 & 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryder (US 3417614) in view of Samsoondar (US 2006/0228259).
Regarding claims 13 & 14, Ryder teaches wherein said sample introduction port comprises a sealable closure including a sealing/capping mechanism comprising a latching mechanism (e.g., latching portion for the closure member 34); and a retention component comprising a retention ring or tab (34); wherein said sealing/capping mechanism is a modular detachable insert comprising a cap for sealing said sample chamber (34).  However, Ryder does not explicitly teach a flexible hinge.
See Samsoondar above.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Ryder with a sealable closure (e.g., cap 960, Samsoondar et al.) including a sealing/capping mechanism comprising a retention component comprising a retention ring or tab (e.g., ring 966), tethered by a tether (964, Samsoondar et al.); wherein said sealing/capping mechanism is a modular detachable insert comprising a cap for sealing said sample chamber (¶ 0205, Samsoondar et al.) to prevent contamination. The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 1 & 17 under 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.
The rejection of claims 1 & 17 under 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.
The alternative rejection of claims 1-4, 6, 10-12, 15-18, 23-25, 29, 30 under pre-AIA  35 U.S.C. 103(a) as obvious over Ryder (US 3417614) has been withdrawn.

(2) Response to Argument
Appellant’s arguments regarding “1. Claims 1-6, 9-11, 15, and 16 are patentable over Dillon”.
Appellant argues on P12, “The OA does not cite any portion of Dillon that discloses a sample well "configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [and] an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window.”
As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Since the liquid sample is not a structural part of the claimed assay cartridge, the limitations resulting from a liquid sample present in the assay cartridge, such as an air-liquid boundary, and an angle of which the liquid sample being reflected from the angled surface are not positive elements of the claim.  For this reason, the limitations “configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [and] an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window” have been considered process or intended use limitations of the assay cartridge.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Appellant argues on P12-13, “First, the recited claim features are not process or intended use”, and “Second, even if the recited claim features were "intended use," a proposition that Appellant does not acquiesce to, the structures of Dillon are not capable of performing them. That is, in Dillon, when the closed tube cannot contain additional liquid, it is full to the top and there is no air-liquid boundary.”
As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Appellant’s comparison of a bucket or a cup to the device of Dillon is misleading and incorrect, since the claim does not require an open top design of a bucket or a cup.  Regarding the Appellant’s argument that “In Dillon, e.g., at Fig. 23, a sight glass in a tube is disclosed. Because the tube has a closed top, when it is full and cannot contain additional liquid, there is no air-liquid boundary. Fig. 34 of Dillon, which shows a tube cross-section having an air-liquid boundary, is described, e.g., at paragraph [0041], as illustrating a "partly full fluid chamber." Thus, Dillon does not disclose a sample well having the recited structural features.”, Examiner disagrees.  
Examiner notes the claim language is open and does not limit specific structure of the sample well.  Therefore, a well structure (sample well) can be any size and shape within a chamber structure (sample chamber).  The recitation “[...] when the sample well cannot contain any additional liquid” is broad in that specific structures of the sample well were not claimed, e.g., volume of the sample well.  As shown in annotated Fig. 24 below, a sample chamber (a chamber structure as annotated in Fig. 24) including a sample well (a well structure as annotated in Fig. 24) capable of receiving a liquid sample through the sample introduction port (see Fig. 24), and further capable such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well (any shape and size) cannot contain any additional liquid and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (see Fig. 34 for example), and an angled surface (see e.g., angled surface 59/159 of top lens surface 54/liquid level indicator 152 in Figs. 3-4, 8 & 11 for example) providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see Fig. 34 for example).

    PNG
    media_image2.png
    411
    882
    media_image2.png
    Greyscale

In addition, the claim does not require the sample well evacuated of air.  Therefore, the device is capable of an air-liquid boundary when trapped air (less dense) is present in the sample well prior to being filled with a liquid sample (denser than air).  Further, the claim does not limit the physical condition of a liquid sample, or environmental condition of the assay cartridge.  That is, when trapped air is present in the well and surrounding temperature decreases, liquid will contract and an air-liquid boundary would form.  
For the reasons above, Examiner asserts the structures of Dillon are capable of performing the claimed features.

Appellant’s arguments regarding “2. Claims 17, 18, 23, 24, 29 and 30 are patentable over Dillon”.
Appellant argues on P14, “The OA does not cite any portion of Dillon that discloses a sample well "configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid.".”
As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Since the liquid sample is not a structural part of the claimed assay cartridge, the limitations resulting from a liquid sample present in the assay cartridge, such as an air-liquid boundary, and an angle of which the liquid sample being reflected from the angled surface are not positive elements of the claim.  For this reason, the limitations “configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid” have been considered process or intended use limitations of the assay cartridge.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Appellant argues on P14-15, “First, the recited claim features are not process or intended use”, and “Second, even if the recited claim features were "intended use," a proposition that Appellant does not acquiesce to, the structures of Dillon are not capable of performing them. That is, in Dillon, when the closed tube cannot contain additional liquid, it is full to the top and there is no air-liquid boundary.”
As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Appellant’s comparison of a bucket or a cup to the device of Dillon is misleading and incorrect, since the claim does not require an open top design of a bucket or a cup.  Regarding the Appellant’s argument that “In Dillon, e.g., at Fig. 23, a sight glass in a tube is disclosed. Because the tube has a closed top, when it is full and cannot contain additional liquid, there is no air-liquid boundary. Fig. 34 of Dillon, which shows a tube cross-section having an air-liquid boundary, is described, e.g., at paragraph [0041], as illustrating a "partly full fluid chamber." Thus, Dillon does not disclose a sample well having the recited structural features.”, Examiner disagrees.  
Examiner notes the claim language is open and does not limit specific structure of the sample well.  Therefore, a well structure (sample well) can be any size and shape within a chamber structure (sample chamber).  The recitation “[...] when the sample well cannot contain any additional liquid” is broad in that specific structures of the sample well were not claimed, e.g., volume of the sample well.  As shown in annotated Fig. 24 below, a sample chamber (a chamber structure as annotated in Fig. 24) including a sample well (a well structure as annotated in Fig. 24) capable of receiving a liquid sample through the sample introduction port (see Fig. 24), and further capable such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well (any shape and size) cannot contain any additional liquid and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (see Fig. 34 for example), and an angled surface (see e.g., angled surface 59/159 of top lens surface 54/liquid level indicator 152 in Figs. 3-4, 8 & 11 for example) providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see Fig. 34 for example).


    PNG
    media_image2.png
    411
    882
    media_image2.png
    Greyscale

In addition, the claim does not require the sample well evacuated of air.  Therefore, the device is capable of an air-liquid boundary when trapped air (less dense) is present in the sample well prior to being filled with a liquid sample (denser than air).  Further, the claim does not limit the physical condition of a liquid sample, or environmental condition of the assay cartridge.  That is, when trapped air is present in the well and surrounding temperature decreases, liquid will contract and an air-liquid boundary would form.  
For the reasons above, Examiner asserts the structures of Dillon are capable of performing the claimed features.

Appellant’s arguments regarding “3. Claim 8 is patentable over Dillon”.
In response to the Appellant’s argument on P15-16, “In addition, Dillon fails to disclose a "cartridge body [that] further includes a plurality of internal surfaces defining an internal cavity, wherein the plurality of internal surfaces includes the angled surface," as recited by claim 8.”, Examiner disagrees.
Dillon teaches a cartridge body (i.e., external body of the housing 143) that further includes a plurality of internal surfaces (i.e., internal surfaces of the housing 143 including surfaces 59, 61/159, 161) defining an internal cavity (i.e., internal cavity (groove) 58/158), wherein the plurality of internal surfaces includes the angled surface (see Fig. 3 (59)/Fig. 25 (159)).  

Appellant argues on P16, “FIG. 24 of Dillon, however, shows the liquid level indicator 152, which "extend[s] downwardly through opening 151 into chamber 154." The liquid level indicator 152 of Dillon is a separate body that extends into the chamber 154, which the examiner appears to equate to the claimed cartridge body. Thus, in Dillon, the surfaces 159, 161, 166, and 167 of the liquid level indicator 152 are not formed by "internal surfaces" that define "an internal cavity" of a cartridge body. Dillon, therefore, does not disclose or suggest that an angled surface employed to reflect light from a liquid surface is formed from surfaces of a cavity within the cartridge body.”  
However, it is noted that the features upon which Appellant relies (i.e., “The liquid level indicator 152 of Dillon is a separate body [...]. Thus, in Dillon, the surfaces 159, 161, 166, and 167 of the liquid level indicator 152 are not formed by "internal surfaces" that define "an internal cavity" of a cartridge body [...]”, (emphasis added)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the claim language is open and does not exclude the argued features.

Appellant’s arguments regarding “4. Claim 20 is patentable over Dillon”.
In response to the Appellant’s argument on P16-17, “In addition, Dillon fails to disclose a "cartridge body [that] further includes a plurality of internal surfaces defining an internal cavity, wherein the plurality of internal surfaces includes the angled surface," as recited by claim 20.”, Examiner disagrees.
Dillon teaches a cartridge body (i.e., external body of the housing 143) that further includes a plurality of internal surfaces (i.e., internal surfaces of the housing 143 including surfaces 59, 61/159, 161) defining an internal cavity (i.e., internal cavity (groove) 58/158), wherein the plurality of internal surfaces includes the angled surface (see Fig. 3 (59)/Fig. 25 (159)).  

Appellant argues on P17, “FIG. 24 of Dillon, however, shows the liquid level indicator 152, which "extend[s] downwardly through opening 151 into chamber 154." The liquid level indicator 152 of Dillon is a separate body that extends into the chamber 154, which the examiner appears to equate to the claimed cartridge body. Thus, in Dillon, the surfaces 159, 161, 166, and 167 of the liquid level indicator 152 are not formed by "internal surfaces" that define "an internal cavity" of a cartridge body. Dillon, therefore, does not disclose or suggest that an angled surface employed to reflect light from a liquid surface is formed from surfaces of a cavity within the cartridge body.”  
However, it is noted that the features upon which Appellant relies (i.e., “The liquid level indicator 152 of Dillon is a separate body [...]. Thus, in Dillon, the surfaces 159, 161, 166, and 167 of the liquid level indicator 152 are not formed by "internal surfaces" that define "an internal cavity" of a cartridge body [...]”, (emphasis added)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In addition, the claim language is open and does not exclude the argued features.

Appellant’s arguments regarding “7. Claims 1-4, 6, 10-12, 15, and 16 are patentable over Ryder”.
Appellant argues on P19, “The OA fails to cite any portion of Ryder that discloses a sample well ""configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [and] an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window."”  
As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Since the liquid sample is not a structural part of the claimed assay cartridge, the limitations resulting from a liquid sample present in the assay cartridge, such as an air-liquid boundary, and an angle of which the liquid sample being reflected from the angled surface are not positive elements of the claim.  For this reason, the limitations “configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [and] an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window” have been considered process or intended use limitations of the assay cartridge.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Appellant argues on P19, “First, the cited features are neither "intended use" or "process limitations." As described above, the structure of the sample well is described and defined according to the functionality of having an air-liquid boundary when it cannot contain additional liquid. [...]”  Appellant further argues “[...] Ryder outright states that the structure does not meet the claim requirement of reflecting light from the liquid surface to the sample indicator window when the sample well cannot contain any additional liquid. Ryder discloses, at col. 2, lines 61-63, that "if the container is completely filled with liquid, no portion of the light receiving surface 14 will be illuminated." [...]”
As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Examiner disagrees with the Appellant’s argument that Ryder does not disclose a sample well “configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [and] an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window.”  
Examiner notes the claim language is open and does not limit specific structure of the sample well.  Therefore, a well structure (sample well) can be any size and shape within a chamber structure (sample chamber), see annotated Figs. 1 & 2 below.  The recitation “[...] when the sample well cannot contain any additional liquid” is broad in that specific structures of the sample well were not claimed, e.g., volume of the sample well.  
Ryder teaches, among other things, a sample chamber including a sample well (see i.e., internal space (chamber) of the liquid container 12 including a depressed lower space (well) in annotated Figs. 1 & 2) capable of receiving a liquid sample (see Fig. 2 for example) through the sample introduction port (C3/L12-14), and further capable such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see an air-liquid boundary at horizontal line 22) and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (see Fig. 2 for example), wherein the cartridge body is capable of permitting passage of light therethrough and includes an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see i.e., “This surface 18 causes the light ray to be reflected at 90 degrees to an opposite complementary vertical edge surface 20. The surface 20 is disposed at 90 degrees with respect to the surface 18 and light rays from the surface 20 are reflected back to the surface 16 and thence upwardly to the exposed horizontal surface 14” C2/L38-44 & Figs. 2-3, 5 for example).
For the reasons above, Examiner asserts the structures of Ryder are capable of performing the claimed features.


    PNG
    media_image3.png
    968
    1069
    media_image3.png
    Greyscale


In response to the Appellant’s argument on P20 “Second, the OA states that it would have been obvious "to design the sample chamber to withstand sufficient pressure" such that it cannot contain additional liquid”, this argument is moot as the alternative rejection of claims 1-4, 6, 10-12, 15-18, 23-25, 29, 30 under pre-AIA  35 U.S.C. 103(a) as obvious over Ryder (US 3417614) has been withdrawn.

Appellant’s arguments regarding “8. Claims 17, 18, 23-25, 29, and 30 are patentable over Ryder”.
Appellant argues on P21, “The OA fails to cite any portion of Ryder that discloses a sample well ""configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [and] an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window."”  
As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Since the liquid sample is not a structural part of the claimed assay cartridge, the limitations resulting from a liquid sample present in the assay cartridge, such as an air-liquid boundary, and an angle of which the liquid sample being reflected from the angled surface are not positive elements of the claim.  For this reason, the limitations “configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [and] an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window” have been considered process or intended use limitations of the assay cartridge.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Appellant argues on P21-22, “First, the cited features are neither "intended use" or "process limitations." As described above, the structure of the sample well is described and defined according to the functionality of having an air-liquid boundary when it cannot contain additional liquid. [...]”  Appellant further argues “[...] Ryder outright states that the structure does not meet the claim requirement of reflecting light from the liquid surface to the sample indicator window when the sample well cannot contain any additional liquid. Ryder discloses, at col. 2, lines 61-63, that "if the container is completely filled with liquid, no portion of the light receiving surface 14 will be illuminated." [...]”
As stated by the Appellant in the 03/04/2021 Remarks P10, a liquid sample is not being claimed.  Therefore, the liquid sample has no patentable weight.  Examiner disagrees with the Appellant’s argument that Ryder does not disclose a sample well “configured such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary when the sample well cannot contain any additional liquid [and] an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary when the sample well cannot contain any additional liquid approximately ninety degrees to the sample indicator window.”  
Examiner notes the claim language is open and does not limit specific structure of the sample well.  Therefore, a well structure (sample well) can be any size and shape within a chamber structure (sample chamber), see annotated Fig. 2 below.  The recitation “[...] when the sample well cannot contain any additional liquid” is broad in that specific structures of the sample well were not claimed, e.g., volume of the sample well.  
Ryder teaches, among other things, a sample chamber including a sample well (see i.e., internal space (chamber) of the liquid container 12 including a depressed lower space (well) in annotated Figs. 1 & 2) capable of receiving a liquid sample (see Fig. 2 for example) through the sample introduction port (C3/L12-14), and further capable such that a liquid surface at a liquid level of the liquid sample represents an air-liquid boundary (see an air-liquid boundary at horizontal line 22) and the liquid surface of the liquid sample is substantially parallel to the opposite bottom of the cartridge body (see Fig. 2 for example), wherein the cartridge body is capable of permitting passage of light therethrough and includes an angled surface providing a reflecting surface located and disposed so as to reflect light from the liquid surface at the air-liquid boundary approximately ninety degrees to the sample indicator window (see i.e., “This surface 18 causes the light ray to be reflected at 90 degrees to an opposite complementary vertical edge surface 20. The surface 20 is disposed at 90 degrees with respect to the surface 18 and light rays from the surface 20 are reflected back to the surface 16 and thence upwardly to the exposed horizontal surface 14” C2/L38-44 & Figs. 2-3, 5 for example).
For the reasons above, Examiner asserts the structures of Ryder are capable of performing the claimed features.


    PNG
    media_image3.png
    968
    1069
    media_image3.png
    Greyscale


In response to the Appellant’s argument on P22 “Second, the OA states that it would have been obvious "to design the sample chamber to withstand sufficient pressure" such that it cannot contain additional liquid”, this argument is moot as the alternative rejection of claims 1-4, 6, 10-12, 15-18, 23-25, 29, 30 under pre-AIA  35 U.S.C. 103(a) as obvious over Ryder (US 3417614) has been withdrawn.


Appellant’s arguments regarding “9. Claim 8 is patentable over Ryder”.
In response to the Appellant’s argument on P23-24, “In addition, Ryder fails to disclose a "cartridge body [that] further includes a plurality of internal surfaces defining an internal cavity, wherein the plurality of internal surfaces includes the angled surface," as recited by claim 8.”, Examiner disagrees.
Ryder teaches, among other things, the cartridge body further includes a plurality of internal surfaces defining an internal cavity (see Figs. 2-4 showing a plurality of internal surfaces defining an internal cavity, such as horizontal groove 26, groove 30), wherein the plurality of internal surfaces includes the angled surface (see Figs. 2-3 for example).  

Appellant’s arguments regarding “10. Claim 20 is patentable over Ryder”.
In response to the Appellant’s argument on P24, “In addition, Ryder fails to disclose a "cartridge body [that] further includes a plurality of internal surfaces defining an internal cavity, wherein the plurality of internal surfaces includes the angled surface," as recited by claim 8 [sic].”, Examiner disagrees.
Ryder teaches, among other things, the cartridge body further includes a plurality of internal surfaces defining an internal cavity (see Figs. 2-4 showing a plurality of internal surfaces defining an internal cavity, such as horizontal groove 26, groove 30), wherein the plurality of internal surfaces includes the angled surface (see Figs. 2-3 for example).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
Conferees:
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.